Citation Nr: 0634176	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1977 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for 
psuedofolliculitis barbae and assigned a noncompensable 
disability rating.  In July 2005, subsequent to a Board 
remand, the RO granted a 10 percent evaluation, effective 
July 1, 2001. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 mandates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  In March 2006, the Board remanded the 
veteran's claim to the AMC to request a more detailed skin 
examination.  The veteran failed to appear for his 
examination.

The record reveals that the examination was requested by the 
AMC in April 2006; however, there is no evidence of record 
that the veteran was notified of the scheduled examination.  
Absent evidence of notice regarding the scheduled 
examination, good cause existed for the veteran's failure to 
appear.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order, and the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 


 The Board errs in failing to ensure compliance with remand 
orders of the Board or the Court. Id. Given those 
pronouncements, and the fact that the development sought by 
the Board has not been completed, another remand is required.  
38 C.F.R. § 19.9.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for an 
examination by a dermatologist to 
determine the severity of his service-
connected pseudofolliculitis barbae.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.   A copy of the letter 
informing the veteran of the time and 
place of the examination must be placed in 
the claim file. 

All indicated tests and studies should be 
accomplished and the findings reported in 
sufficient detail to permit the 
determination of an appropriate disability 
rating under the regulations in effect 
prior to and from August 23, 2002.

2.  Following completion of the foregoing, 
the claim on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and allowed an appropriate time period for 
response.  

Thereafter, the cause should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he has the 
right to submit additional evidence and/or argument during 
the appropriate time frame.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

